Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 08/02/2022 for Application No. 17/879,664, a continuation of Application No. 17/268,527.  Claims 1-20 are pending. 

Claim Objections
Claims 4, 12 and 17 are objected to because of the following informalities:  
Claim 4, lines 1-2, the limitation “the input gearset further a radially inner ring gear” should be replaced with the limitation - -the input gearset further includes a radially inner ring gear- - for clarity.
Claim 12, line 2, the limitation “comparing” should be replaced with the limitation - -comprising- - for clarity.
Claim 17, line 4, the limitation “axel” should be replaced with the limitation - -axle- - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-17 and 20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Chopra et al. (US 11,318,828 B2).
Regarding claim 1, Chopra discloses an electric axle assembly (see at least Figures 11 and 14A; col. 6, lines 38-60, i.e., electric axle assembly 10) of a vehicle (see the Tittle and the Abstract), the electric axle assembly (10) comprising: 
an input gearset (i.e., made up of at least common gear reduction 40 and reduction gear set 52, hereinafter "IPgearset52") including an input gear (48) arranged for rotation about an axis (30); 
a plurality of electric drive units (14, 16), 
wherein each electric drive unit (Fig. 14A; col. 61-65, i.e., electric machines 14, 16) is spaced apart from each other electric drive unit, is offset from the axis (30), and includes a pinion gear (i.e., pinion gears 20) engaged with the input gear (48) to apply a motive force to the input gearset (IPgearset52); and 
an output gearset (i.e., made up of at least planetary gear set 90, hereinafter “OPgearset90”) coupled to the input gearset (IPgearset52) and configured to receive the motive force from the input gearset (IPgearset52).  

Regarding claim 2, Chopra discloses the electric axle assembly of claim 1, wherein the input gearset (IPgearset52) includes a first configuration (col. 8, lines 31-47, i.e., under engaged condition of clutch 60 with reduction gear 56) providing a first gear ratio and a second configuration (col. 8, lines 31-47, i.e., under engaged condition of clutch 60 with reduction gear 58) providing a second gear ratio different from the first gear ratio.  

Regarding claim 3, Chopra discloses the electric axle assembly of claim 2, further comprising a clutch arrangement (60) configured to engage with the input gearset (IPgearset52) to move the input gearset (IPgearset52) between the first configuration and the second configuration (col. 8, lines 1-30).  

Regarding claim 7, Chopra discloses the electric axle assembly of claim 1, further comprising 
a differential (42), 
a first axle shaft (26), and 
a second axle shaft (28), 
wherein the differential (42) is coupled to the output gearset (OPgearset90) and each of the first and second axle shafts (26, 28) is coupled to the differential (42) and arranged for rotation about the axis (30).  

Regarding claim 8, Chopra discloses the electric axle assembly of claim 7, wherein one of the first and second axle shaft (26, 28) extends through the input gearset (IPgearset52).  

Regarding claim 9, Chopra discloses the electric axle assembly of claim 8, wherein one of the first and second axle shaft (26, 28) extends through the output gearset (OPgearset90).  

Regarding claim 10, Chopra discloses the electric axle assembly of claim 1, wherein the output gearset (OPgearset90) includes a ring gear (92), 
a sun gear (96) positioned radially inward of the ring gear (92), 
at least one planet gear (94) arranged between the ring gear (92) and the sun gear (96), and 
a carrier (i.e., the planet carrier of the planetary gearset 90 connected to element 76, hereinafter “carrier76”) coupled to the at least one planet gear (94) for rotation with the planet gear (94).  

Regarding claim 11, Chopra discloses the electric axle assembly of claim 10, further comprising a transfer tube (i.e., the hollow shaft or tube member connected between reduction gear 58 and sun gear 96 of the planetary gear set 90, hereinafter “Tube58-96”) coupled to the input gearset (IPgearset52) and extending toward the output gearset (OPgearset90), and wherein the sun gear (96) is coupled to the transfer tube (Tube58-96). 

Regarding claim 12, Chopra discloses a method for supplying a motive force to an axle of a vehicle (see at least Figure 14A; col. 5, lines 50-59; col. 6, lines 47-60, claims 1 and 15-19, i.e., electric machines 14, 16 are driving or transmitting motive power to the axle shafts via the reduction assembly 12 of the electric axle assembly 10 to propel the vehicle), the method comparing: 
supplying (col. 6, lines 38-60) a motive force to an input gear (48) of an input gearset (IPgearset52) of an electric axle assembly (10) of the vehicle by a plurality of electric drive units (14, 16), 
wherein (i) the input gear (48) is arranged for rotation about an axis (30) and 
(ii) each electric drive unit (26, 28) is spaced apart from each other electric drive unit, offset from the axis (30), and includes a pinion gear (20) engaged with the input gear (48) to apply a motive force to the input gearset (IPgearset52); 
transferring (col. 5, lines 50-59; col. 6, lines 47-60) the motive force (see at least col. 6, lines from the input gearset (IPgearset52) to an output gearset (OPgearset90) of the electric axle assembly (10); 
transferring (col. 5, lines 50-59; col. 6, lines 47-60) the motive force from the output gearset (OPgearset90) to a differential (42) of the electric axle assembly (10); and 
transferring (col. 5, lines 50-59; col. 6, lines 47-60) the motive force from the differential (42) to the axle (26, 28) of the vehicle (see the Title, Abstract and the Background of the Invention). 

Regarding claim 13, Chopra discloses the method of claim 12, further comprising 
Engaging (col. 6, lines 47-60) the input gearset (IPgearset52) with a clutch arrangement (60) of the electric axle assembly (10) to move the input gearset (IPgearset52) between a first configuration (col. 8, lines 1-30) providing a first gear ratio and a second configuration (col. 8, lines 1-30) providing a second gear ratio different from the first gear ratio.  Also see col. 8, lines 31-47.

Regarding claim 14, Chopra discloses the method of claim 12, wherein transferring the motive force from the differential (42) to the axle (26) of the vehicle comprises causing rotation of the axle about the axis (30) while the axle (Fig. 14, i.e., axle 26) extends through the input gearset (IPgearset52).

Regarding claim 15, Chopra discloses the method of claim 12, wherein transferring the motive force from the differential (42) to the axle (26) of the vehicle comprises causing rotation of the axle about the axis (30) while the axle (Fig. 14, i.e., axle 26) extends through the output gearset (OPgearset90).

Regarding claim 16, Chopra discloses a vehicle (see at least the Title, Abstract and Figures 11 and 14A) comprising: 
a frame (see at least the Abstract; col. 1, lines 20-23, col. 5, lines 46-55, i.e., the frame rail of the frame rail vehicle); and 
an electric axle assembly (10) coupled to the frame, 
wherein the electric axle assembly (10) includes: 
an input gearset (IPgearset52) including an input gear (48) arranged for rotation about an axis (30); and 
a plurality of electric drive units (14, 16), 
wherein each electric drive unit (14, 16) is spaced apart from each other electric drive unit, offset from the axis (30), and includes 
a pinion gear (20) engaged with the input gear (48) to apply a motive force to the input gearset (IPgearset52); and 
an output gearset (OPgearset90) coupled to the input gearset (IPgearset52) and configured to receive the motive force from the input gearset (IPgearset52).  

Regarding claim 17, Chopra discloses the vehicle of claim 1, wherein the input gearset (IPgearset52) includes a first configuration (col. 8, lines 31-47, i.e., under engaged condition of clutch 60 with reduction gear 56) providing a first gear ratio and a second configuration (col. 8, lines 31-47, i.e., under engaged condition of clutch 60 with reduction gear 58) providing a second gear ratio different from the first gear ratio, and wherein the electric axel assembly (10) further includes a clutch arrangement (60) configured to engage with the input gearset (IPgearset52) to move the input gearset (IPgearset52) between the first configuration and the second configuration.  

Regarding claim 20, Chopra discloses the electric axle assembly of claim 1, 
wherein the output gearset (OPgearset90) includes a ring gear (92), 
a sun gear (96) positioned radially inward of the ring gear (92), at least one planet gear (94) arranged between the ring gear (92) and the sun gear (96), and 
a carrier (carrier76) coupled to the at least one planet gear (94) for rotation with the planet gear (94).  

Allowable Subject Matter
Claims 4-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to disclose or render obvious an electric axle assembly of a vehicle having the combination features recited in claims 1-3 and particularly the features recited.
Regarding claim 18, the prior art of record fails to disclose or render obvious an electric axle assembly of a vehicle having the combination features recited in claims 1-3 and particularly the features recited. 
Chopra, as detailed above, is considered as the closest prior art of record.  See the rejection above.  However, Chopra does not disclose the particular features required by claims 4 and 18.
Claims 5-6 and 19 are allowable as upon being dependent from an allowable base claim.
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett (US 6,978,853 B2) discloses an axle assembly with parallel mounted electric motors, see Figure 2; 
Kumar et al. (US 10,919,385 B2) discloses a continuously variable electric axles with on-demand energy harvesting capabilities for secondary or tag E-Axles, see Figures 1, 2, 4A and 5-6; and
Ono et al. (US 10,286,898 B2) discloses a control device for vehicle, see Figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655